UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
PEGGY ANN COX, a/k/a Ann Ackers,
a/k/a Ann P. Allen, a/k/a Peggy
Ann Allen, a/k/a Peggy Baker, a/k/a
Peggy Barker, a/k/a Peggy
Berlandia, a/k/a Peggy Berlandi,
a/k/a Peggy Berlandic, a/k/a Peggy                 No. 03-4351
Berlandy, a/k/a Peggy Smith Cox,
a/k/a Peggy Gasho, a/k/a Peggy
Gashooa, a/k/a Peggy Gashoda,
a/k/a Peggy Predin, a/k/a Peggy
Prenzlen, a/k/a Peggy Thompson,
a/k/a Peggy Wells, a/k/a Peggy
Wright,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-02-166)

                      Submitted: October 23, 2003

                      Decided: October 30, 2003

     Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                        UNITED STATES v. COX
                              COUNSEL

Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, L. Anna Crawford,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Peggy Ann Cox pled guilty to one count of mail fraud, 18 U.S.C.
§§ 1341, 2 (2000) (Count Ten), and one count of Social Security
fraud, 42 U.S.C. § 408(a)(7)(B) (2000, 18 U.S.C. § 2 (2000) (Count
16). Cox was sentenced to a term of twenty-seven months imprison-
ment. Her attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), raising as a potentially meritorious issue the dis-
trict court’s imposition of a sentence at the top of the guideline range,
but asserting that, in his view, there are no meritorious issues for
appeal. Cox has been informed of her right to file a pro se supplemen-
tal brief but has not filed a brief. We affirm the conviction and sen-
tence.

   Count Ten arose from a false claim of injury that Cox filed with
the West Virginia Worker’s Compensation Division of the Bureau of
Employment Programs for which she received a total of $34,065.70.
Cox’s relevant conduct included another false worker’s compensation
claim for which she fraudulently obtained $13,018.21. Underlying
Count Sixteen was Cox’s attempt to obtain financial assistance, medi-
cal benefits, and food stamps from the West Virginia Department of
Health and Human Resources using false Social Security numbers for
herself and her daughter; she also falsely claimed that her daughter
                         UNITED STATES v. COX                           3
was a minor in her care. Cox made no objection to the calculation of
her guideline range.

   The district court’s decision to sentence Cox at the top of the
guideline range was discretionary and is not reviewable on appeal.
United States v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994). Pursuant
to Anders, this court has reviewed the record for reversible error and
found none. We therefore affirm the conviction and sentence. This
court requires that counsel inform his client, in writing, of her right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move this court
for leave to withdraw from representation. Counsel’s motion must
state that a copy thereof was served on the client. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED